Citation Nr: 0123755	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  01-03 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Feasibility of vocational rehabilitation training under 
Chapter 31, Title 38, United States Code.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Little Rock, Arkansas, (hereinafter RO).  
 

FINDING OF FACT

The effects of the veteran's nonservice-connected 
disabilities, when considered in relation to his 
circumstances, have shown the veteran to be not feasible for 
pursuit of his employment goal.    


CONCLUSION OF LAW

Feasibility of vocational rehabilitation training under 
Chapter 31, Title 38, United States Code, is not 
demonstrated.  38 U.S.C.A. §§ 3100, 3101, 3106 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 21.1, 21.35, 21.50, 21.51, 21.53, 
21.57 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered whether, pursuant to the newly 
promulgated Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), a remand is needed to 
apply these new provisions.  However, given the development 
accomplished in this case, including affording the veteran 
counseling and testing to determine vocational aptitude in 
September 1999, the Board concludes that the additional delay 
in the adjudication of this issue which would result from a 
remand would not be justified.  In addition, the veteran has 
been provided with sufficient notice as to the evidence 
necessary to support his claim, and there is no indication 
that there is any other evidence to be obtained or 
development to be accomplished which would assist in the 
adjudication of the veteran's claim.  In August 2000, the 
veteran met with Vocational Rehabilitation and Education 
Officials to discuss his entitlement to benefits.  The RO 
sent the veteran a letter later that month, clarifying the 
veteran's position with the VA Chapter 31 program.  An 
additional meeting with the veteran was held at the RO on 
August 15, 2000.  Statements of the case were issued the 
veteran in August 2000 and in January 2001 providing the 
applicable regulations regarding feasibility of achieving a 
vocational goal and giving reasons as to why he was found 
infeasible for such training.  The veteran also presented 
arguments at a personal hearing accorded him at the RO in 
April 2001 at which time he was accompanied by a 
representative from the Disable American Veterans.  The Board 
finds that the veteran has received sufficient notification 
of the criteria used in determining entitlement to the 
benefits he seeks and the reasons for the denial of such 
entitlement by the RO.

VA has promulgated regulations implementing the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.3269a)).  
However, these regulations, which do not expand upon the 
requirements of notification and assistance of the VCAA, are 
applicable only to 38 C.F.R. Part 3, and hence are not 
applicable to this case.

Briefly summarizing the pertinent history, entitlement to 
vocational rehabilitation training under Chapter 31, Title 
38, United States Code (hereinafter Chapter 31 benefits) was 
denied by the Board in a June 1984 decision, which concluded 
that the veteran's service connected disabilities, 
prostatitis and epidymidis, did not limit his ability to 
perform in his profession and did not result in an employment 
handicap.  Another claim for Chapter 31 benefits filed by the 
veteran in March 1989 was denied by the RO in June 1989.  In 
July 1999, the veteran again filed a claim for Chapter 31 
benefits.  After vocational counseling sessions at the RO 
thereafter in August 1999, the Vocational Rehabilitation 
Panel at the RO found in September 1999 that it was not 
reasonably feasible for the veteran to achieve a vocational 
goal.   The principle basis for this decision was stated to 
be the veteran's "pattern of being basically unemployed 
since 1990 and being unable to have obtained/maintained 
employment in the social work field."  

In the letter notifying the veteran of the infeasibility 
determination, he was advised that a program of independent 
living services would be considered.  Thereafter, a letter 
from the veteran expressing a desire to take computer courses 
at Pulaski Technical College was received at the RO in 
December 1999.  In that month, the veteran signed an 
Independent Living Plan authorizing VA payment for a maximum 
of four computer courses at Pulaski Technical College.  It 
was emphasized in this plan that the purpose of the training 
was for "self enrichment only, not for employment goals."  
The VA counselor who authorized this plan stated that he 
"made it very clear [to the veteran] that the purpose of 
this was for self enrichment and that employment in this 
field was not the goal."  See December 14, 1999, Memorandum.  
The counselor felt that by taking these courses, especially 
if the veteran learned to utilize the Internet, his 
depression would possibly be helped.  The veteran ultimately 
completed the approved four courses.  

The veteran was mistakenly issued a letter in January 2000 
which informed him that he had been awarded a vocational 
rehabilitation subsistence pursuant to Chapter 31.  The RO 
corrected this error, but, apparently due to confusion 
surrounding this error, the veteran requested clarification 
as to his entitlement to Chapter 31 benefits.  In response, 
the RO informed the veteran in a letter dated in May 2000 
that it had been determined that the vocational 
rehabilitation under Chapter 31 was not feasible, and that 
the veteran was mistakenly informed by letter that he was 
entitled to a subsistence allowance under Chapter 31.  The 
veteran was told that this award was stopped when the mistake 
was noticed.  Following further discussions with officials at 
the RO, and an opinion from the VA Central Office, the 
veteran ultimately was awarded a subsistence allowance in 
June 2000 for the four courses the veteran completed.  

Following the award of the subsistence allowance, the veteran 
expressed an intent to take additional college courses, 
apparently with the incorrect belief the subsistence 
allowance granted in June 2000 evidence an intent by VA to 
pay for the additional courses.  In response, the RO by 
letter dated in June 2000 informed the veteran that the 
veteran's Independent Living Plan only provided for the 
payment of the four computer coursed already completed, and 
that the objective of this plan had been completed.  
Nonetheless, the veteran continued to express the belief that 
he was entitled to VA payment of the costs of additional 
college courses, and that he was eligible for 48 months of 
such entitlement.  In meetings with officials at the RO in 
August 2000, the veteran was again informed that he was not 
entitled to such benefits as he had been found to be not 
feasible for employment purposes.  See August 2000 VA Forms 
28-1905d "Special Report of Training."  Following 
additional communication between the RO and the veteran, it 
was ascertained that the veteran wished to appeal the 
feasibility determination, giving rise to the issue currently 
before the Board.  

A veteran is entitled to a program of rehabilitation services 
under 38 U.S.C.A. Chapter 31 if he has a service-connected 
disability of 20 percent or more and is determined to be in 
need of rehabilitation to overcome an employment handicap.  
38 C.F.R. § 21.40 (2000).  In this case, it is essentially 
conceded that the veteran meets the basic eligibility 
requirements for Chapter 31 vocational rehabilitation 
training as he has a combined service-connected disability 
evaluation of 20 percent and in September 1999 was determined 
to have a serious employment handicap (as defined in 38 
C.F.R. §§ 21.35(a), 21.51(b)).

The provisions of Chapter 31 are intended to enable veterans 
with service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100 (West 1991).  In 
each case in which a veteran has either an employment 
handicap or serious employment handicap, the VA must 
determine the reasonable feasibility of achieving a 
vocational goal.  38 C.F.R. § 21.53(a).  The term 
"vocational goal" is defined by statute as gainful 
employment consistent with a veteran's abilities, aptitudes 
and interests.  38 U.S.C.A. § 3101(8).

In order to find that the achievement of a particular 
vocational goal is reasonably feasible, the facts must show 
that the effects of the veteran's service-connected and 
nonservice-connected disabilities, when considered in 
relation to his circumstances, do not prevent successful 
pursuit of a vocational rehabilitation program and successful 
employment.  38 C.F.R. § 21.35(h)(2).  The criteria for 
feasibility are: (1) a vocational goal must be identified; 
(2) the veteran's physical and mental conditions must permit 
training to begin within a reasonable period; and (3) the 
veteran must possess the necessary educational skills and 
background to pursue the goal.  38 C.F.R. § 21.53(d).  
Achievement of a vocational goal is not currently reasonably 
feasible if the effects of the veteran's disability (service 
and nonservice-connected), when considered in relation to his 
circumstances, prevent him from successfully achieving a 
vocational goal, or are expected to worsen within the time 
period needed to achieve the goal, thereby making achievement 
not reasonably feasible.  38 C.F.R. § 21.35(h)(3).

In making the determination as to the feasibility of a 
vocational goal, VA must offer the veteran an initial 
evaluation under the provisions of 38 C.F.R. § 21.50. 
However, where such determination cannot be made on the basis 
of information developed during the initial evaluation, an 
extended evaluation is required.  See 38 C.F.R. § 21.57.  The 
determination of the reasonable feasibility of a veteran 
achieving a vocational goal must be made at the earliest time 
possible during an extended evaluation, but not later than 
the end of the period of evaluation.  Any reasonable doubt as 
to feasibility will be resolved in the veteran's favor.  38 
C.F.R. § 21.57(c)(1).  

Applying the criteria above to the facts of this case, the 
Board is in agreement with the RO that achievement of a 
vocational goal is not reasonably feasible.  Review of the 
evidence discloses that the effects of the veteran's 
nonservice-connected disabilities, when considered in 
relation to his circumstances, prevent him from successfully 
achieving a vocational goal.  In this regard, despite the 
completion of a Masters Degree in social work, the veteran by 
his own admission has essentially been unemployed since 
January of 1990.  See VA Form 28-1902 submitted in August 
1999.  The veteran has been found to be disabled by the 
Social Security Administration, and his income since January 
1990 has consisted of disability payments from this 
organization and compensation from VA for his service-
connected disability. 

The veteran has stated that "personality conflicts" have 
caused him to lose jobs and has indicated that he has been 
terminated from employment so many times that organizations 
are reluctant to even interview him for jobs as they are 
afraid he will "go off" and render physical harm to others.  
Prior to 1990, the reported employment was as a substitute 
teacher beginning in March 1981, and the veteran indicated 
that he left that occupation due to an "inability to 
concentrate (medication)."  He indicated that he was 
terminated from employment as a social worker from February 
1979 to February 1981 and that the program under which he was 
a "tutor counselor" from May 1988 to August 1988 was 
eliminated.  The only other reported employment was as a 
consultant to a foster care organization from July 1978 to 
January 1979, with the veteran indicating that he was 
terminated due to a personality conflict.  The evidence of 
record also includes numerous rejection letters from 
employers in response to job applications, many for positions 
as a social worker, from the veteran.  In short, given the 
evidence of the veteran's prolonged absence from the social 
work field and his age (over 55), the Board is in agreement 
with the determination of the RO that employment as a social 
worker or in another occupation is highly unlikely.  

Further support for the infeasibility determination is found 
in the results from the testing of the veteran conducted in 
September 1999.  The Campbell Interest and Skill Survey 
showed the veteran to have little confidence in work 
situations that require personal contact.  Clearly, such 
personal contact is required of a social worker.  Moreover, 
the Guilford Zimmermann Temperament Survey revealed the 
veteran to have low energy level and to prefer to usually 
avoid the company of other people.  The test also indicated 
the veteran was not very happy most of the time and tended to 
take things too personally.  Situations in which the veteran 
would likely not succeed were also demonstrated by this 
testing.  

In written argument and testimony presented at an April 2001 
hearing, the veteran has essentially not refuted any of the 
evidence discussed above.  Instead, his central argument 
appears to be limited to the assertion that that the 
authorization of payment for the computer courses pursuant to 
the December 1999 Independent Living Plan Individual entitles 
him to payment for additional course work.  Clearly, however, 
this plan was limited to the four computer courses listed 
therein for self enrichment only.  By definition, these plans 
are only offered when a program of vocational rehabilitation 
is not feasible.  38 C.F.R. § 21.53(f).  Thus, while the 
contentions of the veteran have been carefully considered, 
the legal criteria cited above are controlling, and a review 
of these criteria reveals no provision warranting entitlement 
the benefits sought under the theory advanced by the veteran.  

Based on a careful review of the evidence, it is the Board's 
considered opinion that the veteran's documented personality 
traits prevent him from successfully achieving the desired 
vocational goal in this case.  The Board finds that the 
evidence shows that the effects of the veteran's nonservice-
connected disability, when considered in relation to his 
circumstances, renders achievement of a vocational goal not 
reasonably feasible under 38 C.F.R. §§ 21.35(h)(3), 21.53(d).   
The evidence is not evenly balanced in this case; the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  



ORDER

Feasibility of vocational rehabilitation training under 
Chapter 31 is not demonstrated; the appeal is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

